Citation Nr: 0708204	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  07-04 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extension of the delimiting date for VA 
education assistance benefits under Chapter 30, Title 38, 
United States Code.   


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


REMAND

The veteran served on active duty from August 1975 to 
March 1976 and from May 1988 to January 2000.  This matter 
comes to the Board of Veterans' Appeals (BVA) on appeal from 
a rating decision by the Department of Veterans Affairs 
Regional Office (RO) in Atlanta, Georgia.  

In his February 2007 substantive appeal, the veteran checked 
the box stating "I want a BVA hearing in Washington, D.C.," 
but he wrote a note by it indicating that he was requesting 
an electronic teleconference.  Nothing in the claims file 
indicates that the veteran withdrew his request, but no 
hearing has been held.  

Accordingly, the case is REMANDED to the Appeals Management 
Center in Washington, D.C., for the following action:

Schedule the veteran for a BVA 
videoconference hearing at the Atlanta, 
Georgia, RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).







_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2006), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

